DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 5 and 7-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to teach, disclose, provide or suggest a second ground plate piece located between the horizontally extending portions of the contacts of the first contact group and the horizontally extending portions, the downwardly extending portions and the terminal portions of the contacts of the second contact group, wherein the second ground plate piece is separated from the first ground plate piece, and wherein the second ground plate piece and the first ground plate piece are not electrically connected to each other directly combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 10, the prior art of record fails to teach, disclose, provide or suggest a second ground plate piece located between the horizontally extending portions of the contacts of the first contact group and the horizontally extending portions, the downwardly extending portions and the terminal portions of the contacts of the second contact group, and wherein the second ground plate piece is separated from the first ground plate piece so as not to contact with the first ground piece combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 12, the prior art of record fails to teach, disclose, provide or suggest a first ground plate piece held by the housing so as to be located on a ground plane facing the first contact plane and the second contact plane between the first contact plane and the second contact plane, and a second ground plate piece held by the housing so as to be separated from the first ground plate, wherein the second ground plate piece is located between the downwardly extending portions of the contacts of the first contact group and the downwardly extending portions and the terminal portions of the contacts of the second contact group combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831